Broyles, C. J.
1. Since the unlawful sale of mortgaged personal property is a misdemeanor, all persons who participate in the offense by aiding and abetting in its commission are principals. Wyatt v. State, 16 Ga. App. 817 (1).
2. In the instant case two brothers were convicted of unlawfully selling mortgaged personal property. The evidence authorized a finding that both defendants executed the mortgage, that one of them sold the mortgaged property before the payment of the mortgage debt, without the consent of, and with the intent to defraud, the mortgagee, that loss was thereby sustained by the mortgagee, and that the other defendant aided and abetted his brother in the commission of the offense. It follows that the verdict was authorized by the evidence, and that the court did not err in overruling the motion for a new trial based upon the usual general grounds.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.

I. H. Corbitt, for plaintiffs in error.
H. C. Morgan, solicitor-general, William Story, contra.